DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III (method of manufacturing) in the reply filed on 2/02/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 106 contains the trademark/trade name “FlexTM-” and “OrmocompTM”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a chemical and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 102-107, 109-112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodkhe “Three-Dimensional Printing of Polyvinylidene Fluoride Nanocomposites” 20th International Conference on Composite Materials. Copenhagen, 19-24 July 2015, currently of record, in view of KIM, K. et al. “3D Optical Printing of Piezoelectric Nanoparticle-Polymer Composite Materials” ACS Nano 2014, 8(10), 9799-9806, published online 21 July 2014 (21-07-2014), currently of record, in view of Danforth (US 5,997,795). 

Regarding claim 102, Bodkhe  meets the claimed a method of manufacture of a piezoelectric solvent-cast 3D printed material comprising a piezoelectric composite shaped into a 3D shape, (Kim teaches a 3D printing “5 Conclusions” pg. 7) wherein the piezoelectric composite comprises a piezoelectric polymer (PVDF, “2.1 materials”, which meets the claimed piezoelectric polymer per claim 106 of the present application) and particles of a filler dispersed in the polymer, (barium titanate nanoparticles, BTNs, “2.1 materials”) (barium titanate nanoparticles, BTNs, “2.1 materials”) and wherein the filler is present in a filler:polymer weight ratio between about 1:99 and about 95:5, (filler concentration of 1 wt % in Table 1) the method comprising: i. manufacturing the piezoelectric composite by: a) providing the piezoelectric polymer and particles of the filler, (nanoparticle solution was later ultrasonicated with a mixture of PVDF and acetone followed by the addition of DMSO, see 2.2) b) sonicating said filler and polymer together in the presence of a solvent, (ultrasonication, see 2.2 Nanocomposite formulation) 
 ii. manufacturing a piezoelectric ink for 3D printing, and wherein the piezoelectric ink comprises between about 0.1 and about 0.4 g of the piezoelectric composite per mL of piezoelectric ink, (Bodkhe teaches solution concentrations 20 wt.% - 25 wt. % in DMSO/acetone, see 2.3 Printing. Examiner notes acetone has a density of 0.78 g/mL and DMSO 1.10 gm/mL and 20% of 1 mL of acetone/DSMO is ~0.19g, which meets the claim) by: d) providing the volatile solvent and the particles of the filler, and e) sonicating the piezoelectric composite with the volatile solvent to form a suspension of the filler in a solution of the polymer, (nanoparticle solution was later ultrasonicated with a mixture of PVDF and acetone followed by the addition of DMSO, see 2.2) and 
iii. manufacturing said 3D printed material by: f) feeding the piezoelectric ink to a nozzle of a 3D printer, “syringe barrels were placed into a pneumatically operated dispensing system” 2.3 Printing) g) extruding the ink through the nozzle into a pattern; (“3D self-supporting structures were fabricated” 2.3 Printing) and h) allowing evaporation of the solvent, (“complete evaporation of the solvents” 2.3 Characterization) thereby providing the piezoelectric 3D printed material.

Kim teaches 3D printing materials that are made by first the BTO nanoparticles were then added to the TMSPM solution and sonicated for 24 h and then “dried” before adding solvent again, see pg. 9805 Preparation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to dry the nanoparticles before re-suspending the nanoparticles in solvent as taught by Kim with the 3D printing nanoparticles of Bodkhe in order to improve the shelf life of the nanoparticles. 
Bodkhe does not teach mixing by ball milling, 
Danforth teaches 3D printing with nanoparticles in a slurry, see Col. 16, lines 30-55, Col. 18, lines 20-25. Danforth further teaches ball milling to be used for mixing the particles, binders, and solvents, see Col. 19, lines 21-27.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to select the ball milling mixing method of Danforth in combination with the sonication mixing step of Bodkhe because it produces as a homogenous solution and prevents agglomerations and strength-limiting flaws in the 3D printed product see Danforth Col. 19, lines 25-40. 
 
Regarding claim 103, Bodkhe as modified does not explicitly teach filler:polymer weight ratio is between about 5:95 and about 15:85.
filler concentration of 1 wt % in Table 1.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to vary the filler concentration of 1 wt% of Bodkhe to be 5-15 wt% as claimed, in order to improve piezoelectric properties of the 3D printed material, see Bodkhe “5 Conclusion.”

Regarding claim 104, Bodkhe as modified wherein the filler is barium titanate (BaTiO3), (barium titanate nanoparticles, “2.1 materials”) carbon nanotubes (single-walled, double-walled, multi-walled), carbon nanotubes modified with ionic liquid, boron nitride nanotubes, cellulose, clay (intercalated, exfoliated), CoFe2O4, graphene, graphene oxide, CuCl2, iron oxide, ferrite, lead zirconium titanate, magnetic ferrite, MnCl2, NiFe2O4, polyethyleneimine, PbMgl/3Nb213O3(PMN)-PbTiO3(PT), quantum dots, silver, TiO2, vanadium pentoxide, zinc oxide, or combinations thereof.

Regarding claim 105, Bodkhe as modified, wherein the filler is BaTiO3 nanoparticles  (barium titanate nanoparticles, BTNs, “2.1 materials”) or multi- walled carbon nanotubes modified with 1-butyl-3-methylimidazolium hexafluorophosphate.

(PVDF, “2.1 materials”) polylactide (PLA), acrylonitrile butadiene styrene (ABS), epoxy, PDMS (polydimethylsiloxane), diacrylate photocurable resin, polyethylene glycol diacrylate, FlexTM (acrylic based commercial resin), OrmocompTM (commercial resin), PMMA (polymethyl methacrylate), PVDF-HFP (poly(vinylidene fluoride-co-hexafluoropropylene)), P(VDF-TrFE-CFE) (vinylidene fluoride-trifluoroethylene-chlorofluoroethylene terpolymer), or P(VDF-TrFE) (poly[(vinylidenefluoride-co-trifluoroethylene]).

Regarding claim 107, Bodkhe as modified wherein the polymer is polyvinylidene fluoride (PVDF). (PVDF, “2.1 materials”)

Regarding claim 109, Bodkhe as modified wherein the solvent in the piezoelectric ink is DMF (dimethyl formamide), DMSO (dimethyl sulfoxide), NMP (N-methyl-2-pyrrolidone), DMAc (dimethyl acetamide), acetone, butanone, tetrahydrofuran, cyclohexanone, methyl ethyl ketone, or mixtures thereof. (DMSO/acetone, see 2.3 Printing).

Regarding claim 110, Bodkhe as modified wherein the volume % of DMF is between about 30 and about 50, the volume % of acetone is between about 50 and about 70, (Bodkhe teaches ratio of DMF:acetone was experimentally optimized to 40:60, “2.2 Polymer solution preparation”) 
Bodkhe does not explicitly teach the volume % of DMSO is between about 2 and about 8. 
Bodkhe teaches adding DMSO, see “2.2 Polymer solution preparation”.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to vary the DMSO concentration of Bodkhe to be 2-8 vol% as claimed, in order to improve B-phase initiating, see “2.2 Polymer solution preparation”.

Regarding claim 111, Bodkhe as modified wherein the mixing in step b) is performed in a high energy shaker ball-mill (Danforth, Col. 19, lines 21-27)
Bodkhe as modified by Danforth does not explicitly teach at a rate of 1080 cycles per minute.
Danforth teaches 3D printing with nanoparticles in a slurry, see Col. 16, lines 30-55, Col. 18, lines 20-25. Danforth further teaches ball milling to be used for mixing the particles, binders, and solvents, see Col. 19, lines 21-27.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to vary the cycle per minute of the ball mill to optimized a homogenous solution and prevents agglomerations and strength-limiting flaws in the 3D printed product see Danforth Col. 19, lines 25-40. 


(Bodkhe teaches “usually requires… poling” but it was not done, see last paragraph before “5 Conclusions”).


Claim 108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodkhe “Three-Dimesnional Printing of Polyvinylidene Fluoride Nanocomposites” 20th International Conference on Composite Materials. Copenhagen, 19-24 July 2015, currently of record, in view of KIM, K. et al. “3D Optical Printing of Piezoelectric Nanoparticle-Polymer Composite Materials” ACS Nano 2014, 8(10), 9799-9806, published online 21 July 2014 (21-07-2014), currently of record, in view of Danforth (US 5,997,795) and Shah (US 2017/0209622).

Regarding claim 108, Bodkhe as modified does not meet the calimed wherein the piezoelectric composite further comprises one or more additives, wherein the additives are: pigments, short carbon fibers, fiberglass, and/or boron nitride, and/or carbon black spheres, graphene, silver nanotubes, copper, and/or nickel nanotubes.
Shah meets the claimed graphene. (graphene 3D printing inks, see [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the graphene of Shah with the piezoelectric ink of Bodkhe because graphene-based inks offer enhanced functionality and improved electrical, mechanical, and biological properties, see [0004].


113, 114, 116-120 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodkhe “Three-Dimesnional Printing of Polyvinylidene Fluoride Nanocomposites” 20th International Conference on Composite Materials. Copenhagen, 19-24 July 2015, currently of record, in view of KIM, K. et al. “3D Optical Printing of Piezoelectric Nanoparticle-Polymer Composite Materials” ACS Nano 2014, 8(10), 9799-9806, published online 21 July 2014 (21-07-2014), currently of record, in view of Danforth (US 5,997,795) and McAlpine (US 2018/0159037). 



Regarding claim 113, Bodkhe as modified, with one or more conductive electrodes adjacent to the piezoelectric composite. (“application of an additional electrode as collector facilitates directional fiber fabrication” and “painting electrodes over a circular area of 7 mm diameter”)
Bodkhe as modified does not teach wherein at step g), a conductive ink is extruded through a same or different nozzle of the 3D printer to form a bifunctional material comprising the piezoelectric composite.
McAlpine teaches a conductive ink is extruded through a same or different nozzle of the 3D printer to form a bifunctional material comprising the piezoelectric composite. (Claim 1 of McAlpine teaches a method of depositing a first ink with a piezoelectric particle and depositing the first ink to form at least one active electronic layer via 3D printing;  providing a conductive ink;  and depositing the conductive ink to form at least 
one conductive pattern via 3D printing). 


Regarding claim 114, Bodkhe as modified does not explicitly teach wherein the ratio of piezoelectric composite to conductive electrode by weight is between about 80:20 and about 99:1. 
Bodkhe teaches Multi-walled carbon nanotubes (MWCNTs), which are a conductive material, per claim 118 below.
McAlpine teaches varying the size and shape of the conductive pattern connecting piezoelectric “active” elements, see [0035]. McAlpine teaches a conductive ink of 0.02 wt % and about 0.20 wt %, and that is thin or thick enough to meet a particular application requirement will vary depending on the materials and solvents involved, see [0021]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to vary the size and shape, as well as the wt%, to achieve a ratio of piezoelectric composite to conductive electrode by weight is between about 80:20 and about 99:1, in order to meet a particular application requirement will vary depending on the materials and solvents involved, see [0021]. 


McAlpine teaches varying the size and shape of the conductive pattern connecting piezoelectric “active” elements, see [0035].)

Regarding claim 117, Bodkhe as modified wherein the conductive (Bodkhe teaches Multi-walled carbon nanotubes (MWCNTs), which are a conductive material, per claim 118 below) ink comprises: a volatile solvent, (Bodkhe teaches solution concentrations 20 wt.% - 25 wt. % in DMSO/acetone, see 2.3 Printing ) a conductive composite comprising a polymer (PVDF) or a binder, and particles of a conductive material dispersed in the polymer or binder, wherein the conductive material is mixed with the solvent such that the particles of the conductive material are dispersed in a solution of the polymer/binder, wherein the conductive material is present in a conductive material:polymer/binder weight ratio between about 1:99 and about 95:5. (filler concentration of 1 wt % in Table 1)

Regarding claim 118, Bodkhe as modified wherein the conductive composite is a carbon nanotube based composite; (Multi-walled carbon nanotubes (MWCNTs), Table 1) a graphene based composite; a carbon fiber based composite; a silver based composite; a silver nanoparticle based composite; a PEDOT:PSS(poly (3,4- ethylenedioxythiophene) and poly (styrene sulfonate)) based composite; a copper/ copper oxide nanoparticle based composite; a gold based composite, a polyaniline based composite; a conductive hydrogel, or an ITO dispersion.

Regarding claim 119, Bodkhe as modified wherein the total concentration of polymer/binder and conductive material in the conductive ink is between about 0.05 and about Bodkhe teaches solution concentrations 20 wt.% - 25 wt. % in DMSO/acetone, see 2.3 Printing. Examiner notes acetone has a density of 0.78 g/mL and DMSO 1.10 gm/mL and 20% of 1 mL of acetone/DSMO is ~0.19g, which meets the claim)

Regarding claim 120, Bodkhe as modified wherein the volume % of DMF is between about 30 and about 50, the volume % of acetone is between about 50 and about 70, (Bodkhe teaches ratio of DMF:acetone was experimentally optimized to 40:60, “2.2 Polymer solution preparation”) 
Bodkhe does not explicitly teach the volume % of DMSO is between about 2 and about 8. 
Bodkhe teaches adding DMSO, see “2.2 Polymer solution preparation”.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to vary the DMSO concentration of Bodkhe to be 2-8 vol% as claimed, in order to improve B-phase initiating, see “2.2 Polymer solution preparation”.





Allowable Subject Matter
s 115 and 121 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 115 recites “wherein the bifunctional material is in the form of a wire and wherein the piezoelectric composite and the electrode(s) are in the form of elongated thin cylinders that extend along the wire length, and each occupy part of the cross-section of the wire.” 
The closest prior art of record are Bodkhe, Kim, Danforth, Shah, and McAlpine. However, none of the cited references teach the claimed geometry created by each material.

Regarding claim 121, the claim recites wherein the conductive ink and the piezoelectric ink have similar viscosities and are extruded simultaneously from a same nozzle of the 3D printer and the feeding step f) comprises feeding one side of the nozzle with one of the inks and the other side with the other ink, or feeding opposing sides of the nozzle with the conductive ink and the middle of the nozzle with the piezoelectric ink.
The closest prior art of record are Bodkhe, Kim, Danforth, Shah, and McAlpine. However, none of the cited references teach the claimed simultaneously form the same nozzle and feeding two inks into the same nozzle with different properties.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744